UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6182



JOHN ARMSTRONG; ROBERT D. BIGGS; STERLING
YOUNGCOURT; KENNY EDMONDS; RONALD JOSEPH
GOVOSTIS; JEFFREY RITTER; MICHAEL SILBERMAN,

                                          Plaintiffs - Appellants,

          versus


THOMAS R. CORCORAN, Warden; LEHRMAN DOTSON,
Assistant Warden; PARKER, Hearing Officer;
ROBERT KOPPEL, Captain; LOGAN CHANNEY, Cap-
tain, all defendants are sued in the individ-
ual and official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-1541-AW)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Armstrong, Robert D. Biggs, Sterling Youngcourt, Kenny
Edmonds, Ronald Joseph Govostis, Jeffrey Ritter, Michael Silberman,
Appellants Pro Se.    John Joseph Curran, Jr., Attorney General,
Gloria Selena Wilson-Shelton, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s orders denying

relief on their 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying their motion for reconsideration. We have reviewed the

record and the district court’s opinion and orders and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Armstrong v. Corcoran, No. CA-97-1541-AW (D. Md.

Dec. 11, 1997, and Jan. 8, 1998). We deny the motion for appoint-

ment of counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2